Per Curriam.
This action was founded on a promissory note made by the intestate Parmilee, payable to John A. Quitman, governor of the State, and the suit was brought by his successor.
The defendant below pleaded non assumpsit only, and on the trial offered a deposition to prove that she had advertised for creditors to present their claims, in a public newspaper printed at Jackson, withja view to set up a bar to the debt under the *184statute. This testimony, however, was rejected by the court, and we think correctly.
By the terms of the act, administrators may give evidence to establish the bar without pleading specially; but in this case the statute did not bar the debt. The suit is in the name of the governor of the State; and we must regard the State as the real plaintiff. There is nothing in the record which shows the consideration of the note, but it is brought by the governor in his official character as successor to the payee who was then governor, and so described in the note, and no objection is made as to the right to sue in that way. Regarding the State as the real plaintiff, this statute of limitations cannot be set up against it, and the court therefore correctly ruled out the evidence.

Judgment affirmed.